Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 UNDER SECTIONS 13 AND 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number: 002-76262-NY LASER MASTER INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) 1000 First Street Harrison, NJ 07029 (973) 482-7200 (Address, including zip code, and telephone number, including area code, of registrants principal executive offices) Common Stock, par value $0.01 per share (Title of each class of securities covered by this Form) N/A (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) o Rule 12g-4(a)(2) o Rule 12h-3(b)(1)(i) o Rule 12h-3(b)(1)(ii) o Rule 15d-6 þ Approximate number of holders of record as of the certification or notice date: 288 Pursuant to the requirements of the Securities Exchange Act of 1934, Laser Master International, Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. December 1, 2009 LASER MASTER INTERNATIONAL, INC. By: /s/ Mendel Klein Mendel Klein Chief Executive Officer
